             Case 20-33233 Document 3671 Filed in TXSB on 06/02/21 Page 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                      §
    In re:                                                            §      Chapter 11
                                                                      §
    CHESAPEAKE ENERGY CORPORATION, et al.,1                           §      Case No. 20-33233 (DRJ)
                                                                      §
                                       Reorganized Debtors.           §      (Jointly Administered)
                                                                      §

                          AGENDA FOR HEARING
      SCHEDULED FOR JUNE 2, 2021 AT 2:00 P.M. (PREVAILING CENTRAL TIME)

             The above-captioned reorganized debtors (before the Effective Date of the Plan, the “Debtors,”

and after the Effective Date of the Plan, the “Reorganized Debtors”) hereby file their agenda for matters

set for hearing on June 2, 2021, at 2:00 p.m. (prevailing Central Time).

I.           MATTER GOING FORWARD.

1.           Reorganized Debtors’ Fifteenth Omnibus Objection to Certain Proofs of Claim (Cross
             Debtor Duplicate Claims, Satisfied Claims, Equity Interest Claims, Beneficial Bondholder
             Duplicate Claims and Duplicate Claims) [Docket No. 3547].

             Status: This matter is going forward.

II.          ADJOURNED MATTERS.

2.           Reorganized Debtors' Thirteenth Omnibus Objection to Certain Proofs of Claim (Cross-
             Debtor Duplicate Claims) [Docket No. 3545].

             Responses Received:

             A.     Informal response from Diversified Gas & Oil Corporation – adjourned.

             B.     Informal response from EAP Ohio LLC – adjourned.




1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy
      Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is 6100 North
      Western Avenue, Oklahoma City, Oklahoma 73118.
         Case 20-33233 Document 3671 Filed in TXSB on 06/02/21 Page 2 of 5




         C.       Claimant Kevin P. Kohler’s Response to Notice of Reorganized Debtors’
                  Thirteenth Omnibus Objection to Certain Proofs of Claim (Cross-Debtor Duplicate
                  Claims) [Docket No. 3648] – adjourned.

         D.       Claimant Karen M. Kohler’s Response to Notice of Reorganized Debtors’
                  Thirteenth Omnibus Objection to Certain Proofs of Claim (Cross-Debtor Duplicate
                  Claims) [Docket No. 3649] – adjourned.

         E.       Informal response from Catherine Ramirez – adjourned.

         Status: This matter has been reset to July 7, 2021 at 2:00 p.m. [Docket No. 3664].

3.       Reorganized Debtors’ Fifth Omnibus Objection to Certain Proofs of Claim (Cross-Debtor
         Duplicate Claims) [Docket No. 3296].

         Responses Received:

         A.       Informal response from Blackstone Dilworth – adjourned.

         B.       Informal response from Elizabeth Boss – resolved.

         C.       Informal response from Byrd Family Limited Partnership, Byrd Family LP, and
                  Four P Family Holdings LP – adjourned.

         D.       Informal response from Lazy A Cotulla, LLC – resolved.

         E.       Informal response from DeCristo Land LLC, David DeCristo, Amy DeCristo –
                  adjourned.

         F.       Informal response from Joya Minerals, LP – adjourned.

         G.       Kinsel Group2 Response to Debtors’ Fifth Omnibus Objection to Certain Proofs of
                  Claims (Cross-Debtor Duplicate Claims) [Docket No. 3551] – adjourned.

         H.       Informal response from Leojua, Ltd. – adjourned.

         I.       TB Harris Minerals, L.P.’s Response to Debtors’ Fifth Omnibus Objection to
                  Certain Proofs of Claims (Cross-Debtor Duplicate Claims) [Docket No. 3496] –
                  adjourned.

         J.       Informal response from Tornado Ventures Cinco, LLC – objection withdrawn
                  solely as to Tornado Ventures Cinco, LLC; claims will be resolved pursuant to the
                  terms of the Confirmation Order.


2
     The Kinsel Group claimants are (i) Dan W. Kinsel III, individually, and as Trustee of the 2009 Dan and Leslie
     Kinsel Children’s Trust; (ii) Leslie Kinsel, individually; and (iii) Karl Gene Kinsel, individually, and as Trustee
     of the 2009 Karl Gene Kinsel Child’s Trust.


                                                           2
     Case 20-33233 Document 3671 Filed in TXSB on 06/02/21 Page 3 of 5




     K.     Informal response from Tornado Ventures Seis, LP – Claim Nos. 2701 and 2702
            have been paid and will be withdrawn by agreement.

     L.     Informal response from Tornado Ventures Quatro, LLC – objection withdrawn
            solely as to Tornado Ventures Quatro, LLC; claims will be resolved pursuant to the
            terms of the Confirmation Order.

     M.     Informal response from Trinity Oil and Gas – adjourned.

     N.     Informal response from Patricia Ellen Bass Vinson – objection withdrawn solely
            as to Ms. Vinson.

     Status: This matter has been reset to July 7, 2021 at 2:00 p.m. [Docket No. 3664].

4.   Reorganized Debtors’ Sixth Omnibus Objection to Certain Proofs of Claim (Cross-Debtor
     Duplicate Claims) [Docket No. 3297].

     Responses Received:

     A.     Informal response from Anthony Aguilar – objection withdrawn solely as to
            Anthony Aguilar.

     B.     Informal response from Hubert Bell, Jr. – adjourned.

     C.     Bullhead LLC – objection withdrawn solely as to Bullhead LLC.

     D.     Informal response from Darrel W & Lorena Ann Chandler– adjourned.

     E.     Cory and Cristi Flencher’s Response to the Objection to Claim Filed by the Debtor
            (Doc 3297) [Docket No. 3531] – adjourned.

     F.     Informal response from Tina Kahlig – Claim Nos. 2703 and 2708 have been paid
            and will be withdrawn by agreement.

     G.     Informal response from Norfolk Southern Railway Company – adjourned.

     H.     Informal response from David Ortiz – adjourned.

     I.     Informal response from Stephanie Gayle Chmelar Robertson, on behalf of herself
            and on behalf of Dylan Wyatt Chmelar and Allison Leigh Chmelar Story–
            adjourned.

     J.     Response of White Birch Fields, Inc.’s to Reorganized Debtors’ Sixth Omnibus
            Objection to Proofs of Claim (Satisfied Claims) [Docket No. 3527] – adjourned.

     Status: This matter has been reset to July 7, 2021 at 2:00 p.m. [Docket No. 3664].




                                             3
       Case 20-33233 Document 3671 Filed in TXSB on 06/02/21 Page 4 of 5




WITNESS-EXHIBIT LIST

5.     Witness List, Exhibit List Filed By Chesapeake Energy Corporation [Docket No. 3650].




 Houston, Texas
 June 2, 2021

 /s/ Kristhy M. Peguero
 JACKSON WALKER LLP                               KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)       KIRKLAND & ELLIS INTERNATIONAL LLP
 Kristhy M. Peguero (TX Bar No. 24102776)         Patrick J. Nash, Jr., P.C. (admitted pro hac vice )
 Veronica A. Polnick (TX Bar No. 24079148)        Alexandra Schwarzman (admitted pro hac vice)
 Victoria Argeroplos (TX Bar No. 24105799)        300 North LaSalle Street
 1401 McKinney Street, Suite 1900                 Chicago, Illinois 60654
 Houston, Texas 77010                             Telephone:     (312) 862-2000
 Telephone:      (713) 752-4200                   Facsimile:     (312) 862-2200
 Facsimile:      (713) 752-4221                   Email:        patrick.nash@kirkland.com
 Email:          mcavenaugh@jw.com                              alexandra.schwarzman@kirkland.com
                 kpeguero@jw.com
                 vpolnick@jw.com
                 vargeroplos@jw.com




 Co-Counsel to the Reorganized Debtors            Co-Counsel to the Reorganized Debtors




                                              4
        Case 20-33233 Document 3671 Filed in TXSB on 06/02/21 Page 5 of 5




                                     Certificate of Service

        I certify that on June 1, 2021, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                      /s/ Kristhy M. Peguero
                                                      Kristhy M. Peguero




29133891v.4
